By Judge Robert P. Doherty, Jr.
This case involves a request by the Petitioner to expunge the criminal record of her arrest for petit larceny, or shoplifting as the summons calls it, and the ultimate dismissal of the charge six months after her trial. The Commonwealth opposes this, arguing that the expungement statute, § 19.2-392.2, Code of Virginia (1950), as amended, is designed to ameliorate the situation of an innocent person charged and acquitted of a criminal offense, and to prevent their future embarrassment by removing all official record of their arrest and trial. The Commonwealth further argues that the Petitioner is not innocent of the offense with which she was charged. They say that the General District Court received her plea of not guilty, heard the evidence, took the matter under advisement for a period of six months, and placed the defendant on terms and conditions that she be of good behavior and not commit any crimes during the time the matter was under advisement. At the conclusion of the six-month probationary term, the General District Court dismissed the criminal charge against her, but only after obtaining a criminal records check to verify that she had in fact complied with the terms of her probation.
After a review of the records of Petitioner’s arrest and trial and after a review of the authorities cited by the Commonwealth, including Jackson v. Commonwealth, 255 Va. 552 (1998), and Daniel v. Commonwealth, 268 Va. 523 (2004), the Court finds that the facts and legal conclusions argued by the *171Commonwealth are accurate. The Petitioner was not acquitted of the charge against her, the charge was not the subject of a nolle prosequi, nor was she given an absolute pardon. It was not dismissed because she was innocent of the crime charged, but rather it was dismissed because she complied with terms of probation. The continued existence and possible dissemination of information relating to the arrest and trial of Petitioner will not cause circumstances that will constitute a manifest injustice to her. The Petition for Expungement will be denied.